Citation Nr: 1147230	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the psychiatric disorder claim, and an August 2009 rating decision by the RO in New Orleans, Louisiana, which denied the TDIU claim.

The New Orleans RO currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that the Veteran was diagnosed as having arteriosclerotic heart disease with stable coronary artery disease upon VA examination in May 2009.  Ischemic heart disease was recently added to the list of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.  

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

With respect to the Veteran's psychiatric disorder claim, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has contended, in part, that his psychiatric disorder is secondary to his service-connected diabetes mellitus, type II, and/or peripheral neuropathy.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that the claim was denied below, in part, because the RO found that the cited medial evidence was negative for a diagnosis of a mental condition to include depression.  However, this finding is not consistent with the evidence.  For example, VA outpatient treatment records dated in February 2002 include a diagnosis of depressive disorder not otherwise specified (NOS).  Further, a May 2009 VA general medical examination included a diagnosis of chronic generalized anxiety disorder and depression, stable with current management.  Simply put, there is competent medical evidence of a current psychiatric disorder.

The Board also notes that no VA medical examination has been accorded to the Veteran regarding this case, to include his contentions of secondary service connection.  Based upon the facts of this case, the Board finds that such an examination and opinion is necessary for a full and fair adjudication of this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Therefore, a remand is required to complete such development.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's psychiatric disorder should be obtained while this case is on remand.

In regard to the Veteran's TDIU claim, the Board observes that resolution of the psychiatric disorder claim may impact the adjudication of whether TDIU is warranted.  Therefore, these issues are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the psychiatric disorder claim has been completed.  However, it should be noted that this does not preclude the Veteran from submitting any additional evidence or argument he so desires regarding his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected disabilities and a psychiatric disorder since May 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the current nature and etiology of his psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder found to be present, including generalized anxiety disorder and depression, began in or is related to his active military service.  

The examiner should also opine whether it is at least as likely as not that a current psychiatric disability, including generalized anxiety disorder and depression, is due to or was caused by his service-connected diabetes mellitus and/or peripheral neuropathy.  Also, is it at least as likely as not that the current psychiatric disability, including generalized anxiety disorder and depression, was aggravated by the service-connected diabetes mellitus and/or peripheral neuropathy.  Aggravated means an increase in the underlying disability that is beyond natural progression.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the psychiatric disorder and TDIU claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the respective December 2009 SOCs on these claims, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


